Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 1 of 42 PagelD: 728

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

38

den't get caught. That's just the reality of our lives.
But when they get punished, and there's a publication that
says they're getting punished for it, that is a deterrent
effect, and I'd like the Court to so consider that.

The next question is about rehabilitation. There
are alternatives to incarceration that would work with
Mr. Basralian that would direct him: Is he in need of
educational, physical, medical, mental health, training,
things that would put him in the right direction.

One of the things that is important for
Mr. Basralian is that he dees have the potential to make
restitution to these individuals, that he can work, and he
can do useful things in the next decade of his life because
he is, statistically speaking, in an actuarial sense, he is
in the last decade; he is rounding the turn and heading for
home, as they say. And so in that last decade, the question
is, what will he do? What will be productive?

So, one of the things the Court has to consider is
what will be productive to the victims. And if the Court
imposes a prison sentence of nearly a decade, then that
makes sure that Mr. Basralian is in for that decade. It
also makes sure that Mr. Basralian doesn't make any money
for the victims for that decade. That's just an and/or type
Situation: Either he is making money or he is not. He will

make 40 cents a day otherwise. That doesn't make much

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 2 of 42 PagelD: 729

10

11

12

13

14

13

16

17

18

19

20

21

22

23

24

25

 

 

39

restitution for them. That is a relevant factor, and I ask
the Court to consider that.

It is important that the victims get paid back.
One of these victims, CC, did recover approximately
$2.2 million in a settlement through FINRA against -- with
the brokerage house that supervised Mr. Basralian, and that
money, to my understanding, has been paid already, it's due,
I believe, in 30 days --

THE COURT: That doesn't change the amount of
restitution, because, if it was paid through another entity,
that entity has to be paid back for Mr. Basralian's
wrongdoing.

MR, BRAVERMAN: If that entity makes a claim for
the money. Forfeiture doesn't change at all.

THE COURT: I'd be surprised if they don't make a
claim.

MR. BRAVERMAN: Seo far, they haven't, but we'll
see. If they do, they do.

But that is something that still, of course, needs
to be addressed, and that is something that Mr. Basralian
can do. He can work. He has some skills, and he can put
tegether a career supervised by Probation when he's released
and then make restitution. That would be a productive use
of his remaining years.

The last point I want to make is something that

 

CHARLES F. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 3 of 42 PagelD: 730

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

40

was raised as well by the Court in addressing about the
other -- about the victims. The courts have held that it is
an appropriate consideration by a court for a variance for
the Defendant's health and the Defendant's age.

The Bureau of Prisons in its programming manual
takes into consideration the Defendant's age and health.
The case law is fairly clear that Defendants at a higher
age, that is, septuagenarians and older, which my client is,
that they have a lower risk of reoffending, that they have a
lower risk of committing an offense while in prison, that
they have a lower risk of failing to be supervised and to
completing supervision, that they have a greater chance of
costing the taxpayers more money when they're in jail, that
they have a greater chance of when they leave jail going
into rehabilitative things that ultimately might be, like my
client, who has a multimillion-dollar judgment against hin,
paid for by Social Security and/or by Medicare -- Medicaid.

So, one of the considerations that I would like
the Court to consider in fashioning the length of the
sentence is the impact it will have on Mr. Basralian and his
health. It is something that the courts in this circuit and
others have been authorized to consider, and I'd ask the
Court consider it. To the extent that he is the same age as
some of the victims here, and I list in my letter his

medical conditions, and they are listed in the Probation

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 4 of 42 PagelD: 731

10

11

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

 

 

41

report, I don't want to put them on the public record
because the press is here, but there are significant issues,
and I want to come to the end of my recommendation.

I ask the Court to also recommend to the Bureau of
Prisons that they must take care of him. While he's in
their custody, they are solely responsible for his health,
and I certainly ask the Court, for all the reasons that are
listed in both the Probation report and in my letter, that
they make sure that they care for him, regardless of his
crime.

THE COURT: Counsel, they care for every single
person. Every human being that comes before me, whether
they have or they develop heaith issues, it is their legal
responsibility to care for all those that are entrusted into
their custody.

MR. BRAVERMAN: We agree.

THE COURT: So that gees out -- it's not a special
request. It's not like the Bureau of Prisons doesn't take
care of people unless I request it; it's part of their job.
And it's part of my responsibility.

So that is not any special additional request I'm
going to make to the Bureau of Prisons, that they care for
him. They do that as a matter of course. They have a
medical facility in the prison. They have very ill people

that they take care of, and they take care of them well.

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 5 of 42 PagelD: 732

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

42

MR. BRAVERMAN: And, Judge, with that, the
recommendation that I ask the Court te make is to either to
Fort Dix or to Otisville. Both of these places have
facilities that are the closest two facilities to his
family. His family, as the Court can see, all his close
siblings and his spouse are all in their 70's or older. I
would ask the Court to consider a location that is
convenient to them so that they can maintain contact with
him and help in his rehabilitation.

With that, I'd like to cede the floor to
Mr. Willis.

THE COURT: Thank you.

Mr. Willis?

MR. WILLIS: Thank you.

Thank you, Your Honor, and the Government.

I've been practicing in this district, Judge, this
September is 50 years.

THE COURT: Congratulations.

MR. WILLIS: Thank you, and hundreds, hundreds of
criminal cases over the years.

I got a phone call about eight months to a year
ago from a friend of mine who had invested a large sum of
money with Gary Basralian and had remained his friend and
had been very successful in his investments, and told me

that our mutual friend, because I had known Gary for many

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 6 of 42 PagelD: 733

10

11

12

13

14

13

16

17

18

19

20

21

22

23

24

25

 

 

43

years on a very casual basis in the Millburn-Maplewood
area -- and by the way, I'm not going to be lengthy, and I
appreciate greatly Your Honor's giving me this opportunity.

When Gary came to me and he told me what was going
on, I knew we were in big trouble - big trouble.

It's a very difficult case to handle from the
defense perspective. First, you can't, and you won't, and I
won't criticize victims. There are real victims here,
sericus consequences to serious people, and net only are the
victims all women, but elderly women. So the crime itself
is terrible, and it went on for a long period of time.

What I hope to add today at this sentencing is a
little bit about Gary, because I understand that most of the
attention at this sentencing has to be to the victims, and
there are 10 victims,

But Gary is a person, a human being, with all the
frailties and weaknesses that we all suffer from, only
Gary's was apparently a lot more serious.

I want to talk about contrition. I want to talk
about Gary's mental state. I want to talk about meeting
Gary. And I met him many, many times.

He simply didn't know how to handle this ongoing,
lengthy, long struggle in his second marriage. I have
reports, and Your Honor is aware, that my client has

suffered from a mental disability for many, many, many

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 7 of 42 PagelD: 734

10

1]

12

13

14

13

16

17

18

19

20

21

22

23

24

25

 

 

44
years. Long before this happened, Gary was seeing a
psychologist and a psychiatrist. He was totally and
completely overwhelmed emotionally by the prospects of
losing his son from his second marriage.

I think, Your Honor, that when someone comes to
sentencing and presents you with a medical history and
there's a recent history of treatment by a psychiatrist or a
psychologist, and the attorney stands up here and argues,
that's not what I'm doing.

It is evident from the presentence report and from
Dr. Latimer and from the psychologist that my client has
been i11 for a very long time. The whole way he handled
the situation with his ex-wife, the whole way he handled the
situation with his son is an indication of a man who was
floundering. As he said in his own words, his moral compass
went astray. Gary has cried in my house. Gary's present
wife has cried many times in my house.

I agree with co-counsel, I believe, and I
understand extremely well the wonderful relationship that
the Court has with the Probation Department, but I do
believe, Your Honor, quite frankly, that the presentence
report was a very -- not very favorable, to put it mildly,
to my client.

Gary is sorry. Gary knows what he did was wrong.

And Gary is willing to pay a price.

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 8 of 42 PagelD: 735

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

45

The question is, what's the appropriate price for
a man who is going to be 73 years old, in poor physical
condition and in very poor mental health?

Don't be surprised if Gary's bravado and ability
to stand up and address you is going to disguise the depth
of the pain and suffering that Gary has recognized. He is
aware that he has hurt people. He's aware that he's hurt
himself, his wife, his children, and his incredibly
productive family. And I know that Your Honor sees a lot of
people in the courthouse, but of all of the children of
Dr. Basralian, Gary was, let's say, as written by the
psychologist who did the workup on the custody issue for
their son, Gary has been suffering from low esteem and
serious deep depression, and you have to give some
consideration, Your Honor, to my client's struggles that
he's gone through.

I know this is bad. I know it is. And I know
that punishment is coming. But what would be an appropriate
punishment?

The Government stands here and asks you to put a
73-year-old man in jail for 97 months. Is that a death
sentence? I don't know. I don't know. You're putting a
man who's physically, obviously, i11, and mentally ill in
jail basically for the rest of his adult life.

I ask you to temper your sentence. iI know that

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 9 of 42 PagelD: 736

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Your Honor has a duty and an obligation to protect victims
in this system. But you also have a responsibility not to
run with the crowd that says Gary's just a bad, bad guy.

Gary is a human being, and his frailties are
obvious. He is hurting. He is in pain. He has been
suffering night after night after night. He doesn't sieep.
He comes to my house and sits and cries over what he did,
and the shame that he has brought to his family and his
loved ones that are here. Everyone is in a state of shock
that Gary could involve himself in something like this.

So I ask you, and finalize my comments -- again,
thank you for giving me this opportunity, and I would like
to ask the Court to temper your sentence to a moderate
sentence of 30 months.

I agree with Mr. Braverman and I believe that
there is, even in a case like this, mitigating factors that
weigh in favor of lessening the sentence. Please don't giv
him a sentence where there's no hope and there's no future.

I thank you so much for giving me this
opportunity. Thank you, Judge.

THE COURT: Thank you, Mr. Willis.

Mr. Basralian, you don't have to speak. This is
your opportunity to speak if you would like to do so.

THE DEFENDANT: I would.

THE COURT: Okay. You can be heard.

46

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 10 of 42 PagelD: 737

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

47

THE DEFENDANT: Can I come up, or --

TRE COURT: No, you can stay there.

THE DEFENDANT: Can I stand?

THE COURT: Yes.

THE DEFENDANT: These are difficult words, Your
Honor. I was wrong, and regardless of my personal
circumstances, the clients, they deserved much better. My
clients, my friends, they deserved better.

We all rely on our professionals, whoever they
are, doctors, lawyers, brokers. We need to trust them. And
I betrayed that trust. I actually abused that trust. And
for that, I don't know how to say I'm sorry.

And I will never reoffend. I have caused people I
care for an intolerable amount of pain, as Mr. Willis said,
and I have destroyed my life and my name, and I will have
that to remember every day of the rest of my life.

I would like to repeat what both Mr. Braverman and
Mr. Willis said is, I want to make restitution. I plan to
make restitution. I've got a few years of work left in me,
and it’s both appropriate and it's my wish and desire to
make sure that I do make restitution in any form and every
form. My clients deserve it, and I want to do that.

Lastly, to my family, my friends, you know, it's
-- especially my wife, I apologize to my wife, Soraya, the

love of my life. After the death of her first husband --

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 11 of 42 PagelD: 738

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

48

she nursed him for years, and gave him a death with dignity,
and then she found me and gave me a life with dignity, and
what did I give back to her?

She's a perfect person, and I would miss her every
morning and every day and every sunset with her. And I only
ask that you allow me at some point to live out my days with
her .

And again, my sincerest apologies to everyone. I
don't know what else to say, Your Honor. I truly am sorry.

And I appreciate this opportunity.

Thank you, Your Honor.

THE COURT: Okay. Thank you.

I'm going to take a two-minute break, and we'll be
back.

THE COURT CLERK: All rise.

(Recess taken)
(Defendant present)

THE COURT CLERK: All rise.

THE COURT: Everyone can be seated.

Okay. Mr. Basralian, you can stay standing.

So, I want to have a conversation with you today
before I impose sentence and just respond to some of the
things that were said, and give you some of the reasons, I
think it's important for you te know the reasons why I'm

imposing this sentence that I'm going to impose.

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 12 of 42 PagelD: 739

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

49

And you touched on it, and I thought your remarks
were well said: But I want you to really think about the
victims and have empathy for the victims.

I know one of your lawyers stated that you have
difficulty sleeping at night, and you have tears, and mental
health issues that you've had that you've struggled with
throughout your life, for which I take account.

But the victims, some of them were your friends,

who you took advantage of, older women, some of them

widowed, some of them frail, all of whom trusted you deeply,
and their suffering is not just because they lost money, but
it's because of their sadness that they were betrayed by a
friend.

And that is one of the deepest pains of life, to
be betrayed by friends, and to have it happen at the end of
a long life well lived, when you have your assets depleted
and have to change your lifestyle in your 70's, your 80's,
er you have to keep working when you're tired and you don't
want to work anymore, or you have to move to a different
place because you can't afford the upkeep on a house.

So this isn't -- for me, what makes this case so
difficult, and should be fer you, this isn't a big public
company that, although those wrongs are equally criminal if
it's from an entity, but the crimes here really touch human

lives, people who are your friends, who trusted you, who

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 13 of 42 PagelD: 740

10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

50

were vulnerable, who are elderly, who are senior citizens.
And so it should touch a different chord with you, I hope,
that, moving forward, and spending your life for the
foreseeable future incarcerated, to really focus on those
people, and be reminded that they are the reason why you
stand before me today: That you breached their trust, that
you broke the law, and you did it toe a high degree in terms
of loss here.

I mean, part of the reason why we're here is
because the loss amount that I agreed to the stipulation was
between 1.5 and $3.5 million. So it wasn't like a small
amount was taken from a lot of small people, but they were
life savings, and there was a lot of money that you
diverted. Probation has reported the loss to be even
greater than the $3.5 million.

I've accepted the stipulated plea, and I will
accept it for the purposes of this sentence today. But I
want you to think about that.

So, the Federal law, 18 U.S.C. 3553, requires me
to look at a lot of factors. And I look at your whole life,
and you started this life with, you know, good faith. You
came from a good family, and you had opportunities to go to
college, to a good college, and to have a good job, and to
be able to care for your family. You are not someone who

came up in a way that I could look at your past and say that

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 14 of 42 PagelD: 741

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

235

 

 

3]

your early life or some trauma happened to you as a child,
really - you know, you dropped out of the sixth grade, or
you had addiction as a child. You didn't have any of those
factors. You came as a person who had the benefit of a
better life than a lot of people do.

That's part of your story. I know there was a lot
of talking about the difficulty suffered through your second
marriage, and I want you to know that I accepted your
lawyers' arguments, I accept them, that that put a
tremendous amount of emotional strain on you, and that
trying to figure cut that problem was the reason why, not an
excuse, more of an explanation of what you did.

I accept all that. It's not an excuse. It's not
a justification. It's your explanation, and I accept it.

But it certainly doesn't justify anything at all.
There are people in this country every day that go through
difficult divorces with child-custody issues. You read
about them in the paper. There's not a person in the
courtroom that doesn't know someone personally who's been
affected by the pain of broken marriages and divorce. It's
certainly an explanation. I accept that it was difficult
for you. I accept that you used the money to try to help
that situation. But it certainly doesn't come close to the
kind of issue that I would say justifies or is a reason for

anything that happened, or that would change my view of what

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 15 of 42 PagelID: 742

10

fl

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

32

happened. But I do accept your version that it was a very
difficult time for you, and you did what you did to try to
fix those issues, those family issues.

And I also take into account that this is -- I
went back and I looked at the plea and the indictment, and
this was a series of dishonesty that went on for about 4
decade. It went on for a long time. So there were times
when you could have stopped it, there are times when you
could have owned up to it, and you didn't, and you continued
to do it, and you continued until it was discovered, that it
ultimately stopped.

So I take into account all those factors. I take
into account that -- the only thing that makes me even
consider something slightly below the Guideline level is
your age, and, as Mr. Willis pointed out, your history of
mental health and your history of some physical problems.
That's the only issue. The Guidelines serve a purpose, and
one of the things is to send a message, to have a deterrent
effect, that, as you said, you were in a position of trust,
great trust; there's a lot of people that trust that doesn't
go as deep as yours did. You're not just someone that they
had a casual relationship with, who was a tax adviser, like
most people go to H & R Block and get someone to do your tax
returns. You were someone that was able to do what you were

able to do so broadly and so deeply because you took

 

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 16 of 42 PagelID: 743

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

53
advantage of trust.

And there needs to be a sentence that reflects the
need for deterrence, although sufficient but not greater
than necessary to satisfy the 3553 factors. That is still
something that I find very important: To impose a sentence
that has the effect of deterrence, and to protect the
public. Although I take you at your word that at 71 or 72
that you are not likely to engage in this kind of crime
again, that the public still needs to be protected from what
has happened, and to make sure it doesn't happen again.

I appreciate your ability to provide restitution
to any victims, and that should be your goal no matter what
happens when you return from prison, because nothing will go
further with repairing the broken trust that you have with
these former friends and clients than to try to make any
amount you can towards making their lives better and
relieving their anxiety, and to do that as your number-one
goal, not as a goal second to yourself. They come first.
There will be a judgment against you that I'm sure you will
spend the rest of your life trying to repay, and that should
be your number-one, your absolute, number-one goal, which is
to make whole the victims for what has happened here.

So, as I said, I made a Guidelines calculation.
That calculation is between 78 and 97 months. That's the

presumption. The Government is asking for the highest level

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 17 of 42 PagelD: 744

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

54
of the Guideline range, and, while I completely understand
and appreciate why they would do that, given the breadth of
the loss here, and given the amount of victims, and given
the circumstances in this case, I do take into account your
age. You're going to be 73 years old, so a sentence in that
that range would be very, very high in terms of, it would be
like a seven-, eight-year sentence, and I'm satisfied that
that's not appropriate.

The lowest end of the range is 78 months, and
that's, roughly, almost seven years, and given your age,
given your history of depression, mental health and physical
health, I'm going to depart slightly from that range, but
not too slightly, with the hopes that you will be able to
return to society and that you will be able to work and to
some degree pay back some of the restitution.

So that's what I think is appropriate here. I'm
not inclined to depart greatly from the Guidelines, but
simply based on the totality of your circumstances, and your
age, your history of mental health, depression, your
physical health, and I balance that against the Guideline
range, the appropriateness of the range, the fact that your
range is where it is because of two very important
enhancements, the one for vulnerable victims and the second
one that we also discussed today --

The second one was?

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 18 of 42 PagelD: 745

10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

 

 

55

MS. HOWARD: Substantial financial hardship.

THE COURT: -- substantial financial hardship.
But for those enhancements, the range would be a lot less.
But I'm satisfied that those enhancements are not close
ealls. They are real. They have a place in the Guidelines
for the kind of offense and the offender and what happened
here with respect to you.

Sco, I'm not inclined to go down to that level,
which would be a 24. If I didn't have those enhancements,
it would put you ina 51 to 63 range. I'm satisfied that a
range more in the range of one -- the lowest end of one
range, so if you were at a 27, the range would be 70 to 87,
and given my view that there are grounds here for a slight
departure, I am going to sentence you to the low end of that
range, which would be a sentence of 70 months.

So I am hereby committing you to the Bureau of
Prisons for a term of 70 months on Count One and 60 months
on Count Two, all to be served concurrently.

Upon release, you're going to be on supervised
release for three years.

Within 72 hours, you must report to Probation.

While on release, you can't commit a crime, have a
gun, and must comply with all cther conditions.

You're excused from mandatory drug testing. You

will have to give one initial drug test.

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 19 of 42 PagelD: 746

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

56

Given everything that was discussed today and all
the findings of the Court, I'm going to impose the following
conditions.

New debt restrictions ~ you will be prohibited
from incurring new debt without Probation's approval.

You will have to make full financial disclosure.

There will be mental health treatment.

There will be occupational restrictions.
Specifically, you cannot work as a financial investment
consultant. You must consult with Probation with respect to
any other jobs and any cther employment, whether
independent, entrepreneurial, or freelance employment. Ail
employment has to be approved by Probation.

I'm ordering restitution in the amount of
$3,712,593.63, payable to the Clerk of the Court in Trenton.
Restitution is due immediately. It is recommended that you
participate in the Bureau of Prisons's Inmate Financial
Responsibility Program for the balance of your time
incarcerated.

Anything further?

MS, HOWARD: Your Honor, yes, just, the forfeiture
order in the amount of $3,712,595.63, I can submit that to
the Court immediately upon returning to my office.

THE COURT: Okay. Anything further?

MR. BRAVERMAN: Judge, two things.

 

CHARLES PF. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 20 of 42 PagelD: 747

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

57

The first one is, first, a surrender date for
Mr. Basralian. I'd ask the Court to consider a surrender
date. He has been otherwise completely compliant.

THE COURT: He is on bail. The Bureau of Prisons
will send him a letter, as is the normal course.

MR. BRAVERMAN: Very good, Judge.

The only other issue -- there are two others. One
is that in terms of the restitution, as I alerted the Court,
there was -- one of the victims received compensation, which
will reduce the restitution amount, so I would object to
that restitution amount, and considering that we
stipulated --

THE COURT: You can brief that to me on the
restitution.

MR. BRAVERMAN: Very good.

THE COURT: It's my understanding that restitution
is restitution, and it will be distributed equally to all
the victims. If you want toe brief it or talk about it with
the U.S. Attorney, you can, but I'm not changing the
restitution amount absent some authority to do so.

I should also tell Mr. Basralian that you have a
right to appeal this sentence, and if you cannot file a
notice of appeal, the Court will file one for you on your
behalf. Okay?

Thank you. Anything further?

 

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 21 of 42 PagelD: 748

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

58

MR. BRAVERMAN: Actually, there was also a $200
special assessment.

THE COURT: A $200 special assessment as well.

I don't have the third page of my language. I
just misplaced it. And there will be a -- let me just
double-check and make sure I have all the language from the
end of the sentence.

So, restitution must satisfy the amount due in
monthly installments. Once he's released from
incarceration, monthly restitution shall be paid in monthly
installments of not less than $200, to commence 30 days
after confinement.

He must notify the U.S. Attorney within 30 days of
any change of mailing.

I'll waive the fine.

A special assessment of $200, one for each count,
which is due immediately.

And you will be asked to surrender to the
institution designated by the Bureau of Prisons.

I recommend that they designate a facility for
service of your sentence as near as possible to your home
address.

We talked about that he has a right to an appeal.
He can request the Clerk of the Court to file a notice on

his behalf if he cannot afford te pay, and we have the

 

CHARLES P. McGUIRE, C.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 22 of 42 PagelD: 749

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

59
forfeiture issue involved.

Anything further?

MR. BRAVERMAN: Judge, I will submit papers on the
restitution and also on the forfeiture, as well, Judge, and
do them all together --

THE COURT: Thank you.

MR. BRAVERMAN: -~ if I can.

THE COURT CLERK: All rise.

(Matter concluded)

Pursuant te Section 753, Title 28, United States
Code, the following transcript is certified to be
an accurate record as taken stenographically in

the above entitled proceedings.

 

s/CHARLES P. McGUIRE, C.C.R.

 

CHARLES P. McGUIRE, C€.C.R.

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 23 of 42 PagelD: 750

EXHIBIT N

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 24 of 42 PagelD: 751
Case 2:18-cr-00515-MCA Document 24 Filed 09/10/19 Page 1 of 8 PagelD: 114

AO 2458 (Mod. D/NJ 12/06) Shaet 4 - Judgment in 6 Criminal Caso

UNITED STATES DISTRICT COURT

District of New Jersey
UNITED STATES OF AMERICA
™ CASE NUMBER 2:18-CR-00515-MCA-1
GARY BASRALIAN
Defendant.

JUDGMENT iN A CRIMINAL CASE
(For Offenses Committed On or After November 1, 1987)
The defendant, GARY BASRALIAN, was represented by SAMUEL M. BRAVERMAN & PETER R. WILLIS, ESQS.

The defendant pleaded guilty to count(s) 1,2 of the INFORMATION on 8/29/2018. Accordingly, the court has adjudicated
that the defendant is guilty of the following offense(s):

Count
Title & Section Nature of Offense Date of Offense Number(s
16:1343 WIRE FRAUD 7/2007-1 1/2017 1
15:80b-6 and INVESTEMENT ADVISER FRAUD 7/2007-8/2017 2

80b-17

As pronounced on September 06, 2019, the defendant is sentenced as provided in pages 2 through 8 of this
judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

It is ordered that the defendant must pay to the United States a special assessment of $200.00 for count(s) 1,2,
which shall be due immediately. Said special assessment shall be made payable to the Clerk, U.S. District Court.

It is further ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attomey of any
material change in economic circumstances.

Signed this_10" day of September, 2019. Ww

Hon. Madeline Cox Ari
U.S. District Judge
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 25 of 42 PagelD: 752

Case 2:18-cr-00515-MCA Document 24 Filed 09/10/19 Page 2 of 8 PagelD: 115
AQ 2468 (Mod. DIN) 12/06) Sheel 2 - Imprisonmant

Judgment - Page 2 of §
Defendant: GARY BASRALIAN
Case Number: 2:18-CR-00516-MCA-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 70 months, consisting of 70 months on Count 1 and 60 months on Count 2, all to be served concurrently.

The Court makes the following recommendations to the Bureau of Prisons: Facility close to defendant's home
address.

The defendant will surrender for service of sentence at the institution designated by the Bureau of Prisons on date
to be designated by the Bureau of Prisons.

RETURN

| have executed this Judgment as follows:

 

 

 

 

Defendant delivered on To
At _ With a certified copy of this Judgment.

 

United States Marshal

By

 

Deputy Marshal
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 26 of 42 PagelD: 753

Case 2:18-cr-00515-MCA Document 24 Filed 09/10/19 Page 3 of 8 Page!D: 116
40 2468 (Mod, DYNJ 12/06) Sheet 3 - Supervised Raiense

Judgment - Page 3 of 6
Defendant: GARY BASRALIAN
Case Number: 2:18-CR-00515-MCA-1

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of 3 years on Count 1 and 2, all such
ferms to run concurrently.

Within 72 hours of release from custody of the Bureau of Prisons, you must report in person to the Probation Office
in the district to which you are released.

While on supervised refease, you must not commit another federal, state, or local crime, must refrain from any
unlawtul use of a controlled substance and must comply with the mandatory and standard conditions that have been adopted

by this court as set forth below.

Based on information presented, you are excused from the mandatory drug testing provision, however, you may be
requested to submit to drug testing during the period of supervision if the probation officer determines a risk of substance
abuse.

You must cooperate in the collection of DNA as directed by the probation officer

If this judgment imposes a fine, special assessment, costs, or restitution obligation, it is a condition of supervised
release that you pay any such fine, assessments, costs, and restitution that remains unpaid at the commencement of the
term of supervised release.

You must comply with the following special conditions:
FINANCIAL DISCLOSURE

Upon request, you must provide the U.S. Probation Office with full disclosure of your financial records, including co-
mingled income, expenses, assets and llabilities, to include yearly Income tax returns. With the exception of the
financial accounts reported and noted within the presentence report, you are prohibited from maintaining and/or
opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
business purposes, without the knowledge and approval of the U.S. Probation Office. You must cooperate with the
U.S. Probation Officer in the investigation of your financial dealings and must provide truthful monthly statements
of your income. You must cooperate in the signing of any authorization to release information forms permitting the
U.S. Probation Office access to your financial records.

MENTAL HEALTH TREATMENT

You must undergo treatment in a mental health program approved by the U.S. Probation Office until discharged by
the Court. As necessary, said treatment may also encompass treatment for gambling, domestic violence and/or
anger management, as approved by the U.S. Probation Office, until discharged by the Court. The U.S. Probation
Office will supervise your compliance with this condition.

NEW DEBT RESTRICTIONS

You are prohibited from incurring any new credit charges, opening additional lines of credit, or incurring any new
monetary loan, obligation, or debt, by whatever name known, without the approval of the U.S. Prabation Office. You
must not encumber or liquidate interest in any assets unless it is in direct service of the fine and/or restitution
obligation or otherwise has the expressed approval of the Court.

SELF-EMPLOYMENT/BUSINESS DISCLOSURE

You must cooperate with the U.S. Probation Office in the investigation and approval of any position of self-
employment, including any independent, entrepreneurial, or freelance employment or business activity. If approved
for self-employment, you must provide the U.S. Probation Office with full disclosure of your self-employment and
other business records, including, but not limited to, all of the records identified in the Probation Form 48F (Request
for Self Employment Records), or as otherwise requested by the U.S. Probation Office.
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 27 of 42 PagelD: 754
Case 2:18-cr-00515-MCA Document 24 Filed 09/10/19 Page 4 of 8 PagelD: 117

AO 2458 (Med. Di 12/08) Sheet 3 - Supervised Relesse
Judgment - Page 4 of 8

Defendant: GARY BASRALIAN
Case Number: 2:18-CR-G0515-MCA-1

OCCUPATIONAL RESTRICTIONS

As a further special condition of supervised release, you must refrain from refrain from employrnent as a financial
or investment consultant or any position that gives you access to, or control over, any public or private assets.
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 28 of 42 PagelD: 755

Case 2:18-cr-00515-MCA Document 24 Filed 09/10/19 Page 5 of 8 PagelD: 118
AQ 2458 (Mod. DYMJ 12/06) Sheat Sa - Guparvised islanss

Judgment - Page 5 of 6
Defendant: GARY BASRALIAN
Case Number: 2:18-CR-00515-MCA-1

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.

1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
within a different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4) You must answer truthfully the questions asked by your probation officer.

5) You must live at a place approved by the probation officer. if you plan to change where you live or anything about your
living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
the probation officer within 72 hours of becoming aware of a change or expected change.

6) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

7) You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have fulltime employment you must try to find full-time employment, unless
the probation officer axcuses you from deing so. If you plan to change where you work or anything about your work
(such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the
change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
change.

8) You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

16) You must net own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e..
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
person such as nunchakus or tasers).

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12) If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 29 of 42 PagelD: 756
Case 2:18-cr-00515-MCA Document 24 Filed 09/10/19 Page 6 of 8 PagelD: 119

AD 2458 (Mod. DINJ 12/08) Shest 3a - Superviced Retosee

Judgment - Page 6 of &

Defendant: GARY BASRALIAN
Case Number: 2:18-CR-00515-MCA-1

STANDARD CONDITIONS OF SUPERVISION
13) You must follow the instructions of the probation officer related to the conditions of supervision.

For Official Use Only---U.S. Probation Office =

paar ween eww ee ST ee eee eee ee ew ee eB Ee ew ee eee ewe eT wesw eee

Upon a finding of a violation of probation or supervised release, | understand that the Court may (1) revoke supervision
or (2) extend the term of supervision and/or modify the conditions of supervision.

These conditions have been read to me. | fully understand the conditions, and have been provided a copy of them.

associate Probation Officers.

(Signed)
Defendant Date

 

U.S. Probation Officer/Designated Witness ~ Date

—mem ee eee ee ee eee eee EP ee Ee Eee ee ee ee ew ee eee eee eee eee eee ee ew eee eee eee eee ee ee

!
1
i
J
1
4
'
0
4
4
1
You shall carry out all rules, in addition to the above, as prescribed by the Chief U.S. Probation Officer, or any of his ,
t
4
1
1
i
t
t
‘i
4
J
1
1
1
1
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 30 of 42 PagelD: 757

Case 2:18-cr-00515-MCA Document 24 Filed 09/10/19 Page 7 of 8 PagelD: 120
AD 2458 (Mod. D/NJ 12/06) Sheat & - Restitullon and Fortetiure

Judgment - Page 7 of 8
Defandant GARY BASRALIAN
Case Number: 2:18-CR-00515-MCA-1

RESTITUTION AND FORFEITURE

RESTITUTION

Tne defendant shall make restitution in the amount of $3,712,595.63. Payments should be made payable to the
U.S. Treasury and mailed to Clerk, U.S.D.C., 402 East State Street, Rm 2020, Trenton, New Jersey 08608, for proportionate
distribution to the following victims in the following amounts:

See attached list

The restitution is due immediately. It is recommended that you participate in the Bureau of Prisons Inmate Financial
Responsibility Program (IFRP). If you participate in the IFRP, the restitution will be paid from those funds at a rate equivalent
to $26 every 3 months. In the event the entire restitution is not paid prior to the commencement of supervision, you must
satisfy the amount due in monthly installments of no less than $200, to commence 30 days after release from confinement.

You must notify the United States Attorney for this district within 30 days of any change of mailing or residence
address that occurs while any portion of the restitution remains unpaid.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clark of the court.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
of prosecution and court costs.
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 31 of 42 PagelD: 758

Case 2:18-cr-00515-MCA Document 24 Filed 09/10/19 Page 8 of 8 PagelD: 121
AQ 2458 (Mod DAN 12/08) Sheet 6 - Restitution and Forfeiture

Judgment - Page 8 of &
Defendant GARY BASRALIAN
Case Number: 2:18-CR-00515-MCA-1

RESTITUTION AND FORFEITURE

FORFEITURE

The defendant is ordered to forfeit the following property to the United States:
Judgement of Forfeiture signed on 9/6/19 (document 21)

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
of prosecution and court costs.
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 32 of 42 PagelD: 759

EXHIBIT O

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 33 of 42 PagelD: 760

INMATE REQUEST TO STAFF corns ~

 

 

 

 

BP-AO148
JUNE 10
U.S. DEPARTMENT OF JUSTICE . FEDERAI, BUREAU OF PRISONS
EEE
TO: (Meme and Title of Staff Member} DATE:

Warden David E. Ortiz . ‘ March 28, 2020
FROM: Gary Basralian REGISTER MO-t 34 610-050
WORK ASSIGSMENT: = Comp Librarian NERS Camp ~ B

 

 

 

SUBJECT: {Bxiefly' state your question or concern amd the solution you are yequesting.
Contiaue om back, if necessary. Your failure to be specific may raault in no actien being
taken. If necessary, you will be intexsvdewed in order to auceassfuily resgead to ydor

request.
Rttorney General William Barr has directed the Bureau of Prisons to
immediately. release elderly, non-violent inmates who are most
susceptible to the COVID-19 virus. He also indicated the use. of
enhanced compassionate release to affect said release faster, —

Io am 73 years old and diagnosed by medical staff with chronic coronary
artery diseage in addition to suffering with chronic gastritis and
acerred lungs. .I also underwent triple by-pass surgery and an aortic
valve replacement; my immune system is subject to compromise. ..

As such, I am requesting immediate release to home confinement for
health and compassionate reasons.

Respectfully submitted

Gary Basralian .
write belew thie line}

DISPOSTTION: Ne heer CHE. Jt B41 RG e7e_

C1205 m Ffroee A gave Th po Hy Menus tektese oem
chy Boi teatly Lette fra Pa fiheera mR
TO Pur Tin Piten ans THE 78P de HEA
‘mart NE - 2Fr rs supfribo TU Ga 7a

SITE. dtd Bat o-

Signature Staff Member Date

 

Racord Copy - File; Copy — Xnmate

PDF Peevoribed by P5511

This form replaces BP-148.070 dated Oct 86
and BP-5146.070 ABR 54°

SECTION 6

WOE IN SECTION 6 UNLESS AFPROFRIATE ronraughaty FOLDER

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 34 of 42 PagelD: 761

EXHIBIT P

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 35 of 42 PagelD: 762

EXHIBIT Q

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 36 of 42 PagelD: 763
Case 2:16-cr-00515-MCA Document 33 Filed OG/08/20 Page 1 of S Page!D: 247

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA,
ve Criminal Action No, 18-515

GARY BASRALIAN, ORDER
Defendant |

THIS MATTER comes before the Court by way of Defendant Gary Basralian’s

(“Defendant”) Motion for Reduction of Sentence and Compassionate Release, under the First Step
Act (the “FSA”), 18 U.S.C. § 3582(c)(1}(A) (“Section 3582(c)(1)(A)”}, ECF No. 31 (“Def. Br.”);

and it appearing that the United States of America (“the Government”) opposes
Defendant’s Mation, ECF No. 32 (“Gov. Br.”);

and it appearing that Defendant is currently incarcerated at FCI Fort Dix where he has
served approximately six months of a seventy-month sentence for wire fraud in violation of 18
U.S.C. § 1343 and investment advisor frand in violation of 15 U.S.C. §§ 80b-6, 80b-17, Gov. Br.
at 1-2;

and it appearing that on April 30, 2020, Defendant filed the instant Motion, seeking
reduction of his sentence.or transfer to home confinement in light of the novel coronavirus 2019
(“COVID-19”) pandemic, see generally Def. Br. at 1-2, 20;

and it appearing that the Government argues the Court should deny Defendant’s Motion,
in part, because Defendant has not fully exhausted his administrative remedies, Gov. Br. at 3-7;

and it appearing that Section 3582(c)(1)(A) of the FSA authorizes courts to reduce criminal

sentences upon finding “extraordinary and compelling reasons” but only “after the defendant has
fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons [(“BOP”)] to

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 37 of 42 PagelD: 764
Case 2:18-cr-00515-MCA Document 33 Filed 06/08/20 Page 2 of 3 PagelD: 248

bring a motion on the defendant's behalf” or thirty days has elapsed from the facility warden’s
receipt of the defendant's request, 18 U.S.C. § 3582(c)(1 (A);

and it appearing that the Third Circuit recently found that “strict compliance” with Section
3582(c)(1)(A)’s exhaustion requirement is important, and a defendant's failure to adhere to it
“presents 2 glaring roadblock foreclosing compassionate release,” United States v. Raia, 954 F.3d
594, 597 (3d Cir. 2020);

and it appearing that here, Defendant has not exhausted his administrative remediss,' and
thus, at this juncture, the Court lacks authority to decide Defendant's Motion, see United States v,
Epstein, No. 14-487, 2020 WL 1808616, at *3-5 (D.N.J. Apr. 9, 2020) (holding that the court does
not “possess authority to grant relief’ under Section 3582(c)(1)(A) where defendant failed to
exhaust administrative remedies); Durante v. United States, No. 16-8949, 2020 WL 2520280, at
#1 (D.N.J. May 18, 2020) (noting that defendant originally moved under Section 3582(c)(1)(A)
for compassionate release but the court denied that motion for failure to exhaust administrative
remedies); Cordaro v, Finley, No. 10-75, 2020 WL 2084960, at “1 ques Apr. 30, 2020)
(observing that a court is without jurisdiction to consider a Section 3582(c}(1)(A) motion where
the movant has not exhausted the statute’s “mandatory” administrative remedies);

IT IS on this 8th day of June, 2020;

 

' Defendant alleges he submitted a request for compassionate release, which the BOP verbally denied. Def Br. at 6
& Ex. A. Upon review, this request appears to be one for home confinement—not one for sentence reduction—
govemed by a separate statutory provision, 18 U.S.C. § 3624(c)(2). See Ex. A (requesting “immediate release to home
confinement for health and compassionate reasons” based on Attomey General William Batr’s directive that the BOP
consider release for certain inmates susceptible to COVID-19). Such requests do not satisfy Section 3582(¢)(1)(A)'s
exhaustion requirement for sentence-reduction motions. See United States v. Viteri, No. 19-44, ECF No. 32, at *4-5
(DN.I. Apr. 10, 2020).

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 38 of 42 PagelD: 765
Case 2:18-cr-00515-MCA Document 33 Filed 06/08/26 Page 3 of 3 PageiD: 249

ORDERED that the Defendant’s Motion for Reduction of Sentence and Compassionate
Release, ECF No. 31, is DENIED without prejudice.? Defendant may file a renewed motion upon
his exhaustion of administrative remedies, or if thirty days lapse after he submits a request for

sentence reduction to the BOP.

rh
MADELINE COX ARLEO
UNITED STATES DISTRICT JUDGE

 

2 Although the Court denies Defendant’s Motion without prejudice, a few observations are worthwhile. First, should
Defendant exhaust his sdministrative remedies, it is likely the Court will lack jurisdiction to grant immediate relief
based on any renewed motion because Defendant's appeal of the Court’s sentencing decision is pending before the
Third Circuit. Seo Raia, 954 F.3d at 596-97 (observing that remand would allow the district court, which found it
Nee ee a ene en eee te cE ACNE ain oinastncFemealinne

ies); o3 V,.Pro onsumer Disc, Co,, 459 U.S. 56, 58 (1982) (“The filing of a notice of appeal is an
svat Of jacathetocsl sipnifieence “it confers jurisdiction on the court of appeals and divesta the district court of it
control over those aspecis of the case involved in the appeal.”); see also Fed. R. Crim. P. 37 (explaining that district
court who lacks suthority over a timely motion for relief based on a pending appeal may “{1)} defer considering the
motion; (2) deny the motion; or (3) state either that it would grant the motion if the court of appeals remanils for that
purpose or that the motion raises 4 aubstantial issue”). Second, without nruch context, the Government disclosed that,
at some point, FCI Fort Dix tested Defendant, and Defendant tested positive for COVID-19. Gov. Br. at 2. Neither
party has provided any further information about Defendant's present health condition, and Defendant has not
complained thet the BOP has failed to address his medical needs. This information would certainly impect the Court's
merits analysis whether compelling circumstances warrant a reduction in Defendant's sentence.

3

 
 

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 39 of 42 PagelD: 766

EXHIBIT R

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 40 of 42 PagelD: 767

Basralian, Gary
Zecastcoy Number: 71610-0590

Dt ee

 

INMATE REQUEST TO STAFF RESPONSE

This is in response te your request for consideration for

Compassionate Release/Reduction in Sentence (RIS) in accordance with

18 U.S.C. §35821c; (1) {A} and Program Statement 5050.50, Compassionate
Reiease/Reduction in Sentence, Procedures for Implementation, 18 U.5.¢c.

§3582(c) (1) (A) and $4205 tg).

In accordance with Program Statement 5050.50, Compassionate
Release/Reduction in Sentence, Procedures for Implementation, 18 U.5.C.
§35982 (c) (1) (A) and $4205 (g), an inmate may initiate a request for
consideration only when there are particularly extraordinary or
compelling circumstances which could not have been foreseen by the
court at the time of sentencing. ,

The BOP has interpreted the extraordinary and compelling circumstances
in a number of categories outlined in policy. BOP Program Statement No
5050.50, Compassionate Release/Reduction in Sentence: Procedures for
Implementation of 18 U.S.C. §§ 3582(c) (1) {A) and 4205(g), provides i
guidance on the types of circumstances that present extraordinary ar
compelling reasons, such as the inmate’s terminal medical condition;
debilitated medical condition; status as a “new law” elderly inmate,
an elderly inmate with medical conditions, -or an “other elderly
inmate”; the death or incapacitation of the family member caregiver of
the inmate’s child; or the incapacitation of the inmate's spouse or i

registered partner.

Because your request did net seek release under any of the enumerated
categories, it could not be considered. If you still wish to be
considered for Compassionate Release/RIS, please re-submit your
request with the one specific category.

 

If you are dissatisfied with this response, you may appeal the
decision through the Administrative Remedy process

 

 
 
 

M. Bridges Date

Executive Assistan

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 41 of 42 PagelD: 768

EXHIBIT S

 
Case 2:18-cr-00515-MCA Document 34-10 Filed 12/01/20 Page 42 of 42 PagelD: 769

Tamra Katcher

 

From: BASRALIAN GARY (71610050)
Sent Date: Thursday, November 12, 2020 6:07 PM
To: tkatcher@remiawgroup.com

Subject; RE: medications

RE: Cardiologist, | believe you have a couple of the forms | submitted jj ay

AE ne,

Wher | got here a year ago, | was allowed to keep my Wellbutrin unt! it ran out after which they stopped giving it
fo me as it did not meet their formulary. They wanted to give me enother medicine and | was reluctant to take it
because they couldn't assure me that the sife effects wouldn't be bad. | had to wean myself off the Wellbutrin,
which doesn't stay in the body that long but | had been taking it since around 2002 and the dosage had been
upped over that period. | managed without it by upping my caffeine intact and tylenol for any headaches. Comes
and goes. | am not taking the sildenafil citrate as they won't give it here.

| take daily the Atorvastatin which was up from 40 to 80 mg daily by my own cardiologist after he saw my blood
work results. | still take the metoprolol 25 mg twice daily and a 81 mg aspirin. Vitamin supplernents as well.

i'm to take 800 mg of Amoxycillan before any dental treatment but they resist giving It to me - said the dental tech
~ but | did get an Rx from my own cardiologist. The purpose of the med is to protect my new heart valve from any
blood infection.

I'm not due for a regular dental check up but had requested twice to see the dentist as | lost a cap and a tooth
that had root canal is exposed.

i :

 

ul

Page 1 of 1 14/12/2020

 

 
